Citation Nr: 1122803	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel









INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, and erectile dysfunction, secondary to service-connected diabetes mellitus, type II.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in the right ear as defined by VA regulation.  

2.  The evidence of record does not demonstrate that left ear hearing loss was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.

3.  The evidence of record does not show that the Veteran's erectile dysfunction was caused by or aggravated by service or his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


2.  Erectile dysfunction was not incurred in or aggravated by service or by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claims of service connection for bilateral hearing loss and erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment and VA treatment records with the claims file.  No outstanding evidence has been identified.

The Veteran underwent VA examinations in November 2008 for the purpose of ascertaining whether the Veteran has bilateral hearing loss due to service and erectile dysfunction secondary to the service-connected diabetes mellitus, type II.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2008 VA examinations are more than adequate, as they were predicated on a full reading of the Veteran's VA medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a hearing.  He declined the opportunity.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  review.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Hearing loss

The Veteran asserts that service connection is warranted for hearing loss based on service incurrence.  He maintains that his exposure to acoustic trauma while an infantryman in service is the cause of his present hearing loss.  

Service treatment records are devoid of findings or diagnoses of bilateral hearing loss for VA purposes.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  However, since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The hearing evaluations discussed below were conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).  In his October 1967 pre-induction examination, the Veteran's audiogram showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
15
10

The Veteran's hearing was assessed as being within normal limits.

On separation examination in December 1969, the Veteran's audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
0
0
0

0

After service, the Veteran underwent a VA audiology examination in November 2008.  The Veteran related that he had difficulty understanding conversational speech, especially in a noisy environment.  His history indicated that he was an infantryman and was exposed to weapons fire.  His occupation was construction work and he was exposed to a noisy environment, including engine noise.  His recreational exposure was to racing cars and motorcycles.  He was exposed to loud engines.  Puretone threshold audiometry examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
15
20
30
40

Speech recognition scores were 100 percent in both ears.  

The examiner indicated that the Veteran had normal hearing in the right ear and mild to moderately severe sensoneural hearing loss from 3000 to 4000 hertz in the left ear.  It was the examiner's opinion that the Veteran's hearing loss was not related to military noise exposure due to normal hearing documented on the Veteran's separation from service examination.  The examiner also related that the Veteran has a history of occupational and recreational noise exposure that may also have caused his left ear hearing loss.  

As to the Veteran's right ear hearing loss, there is no evidence of right ear hearing loss for VA purposes during the period under appellate review.  

Service treatment records show that the Veteran was evaluated on pre induction and separation examinations for noise exposure.  Both audiograms performed in service were within normal limits for VA purposes.  There was no evidence of right ear hearing loss.  

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having right ear hearing loss for VA purposes.  The November 2008 VA examination revealed normal hearing in the right ear.  His right ear hearing was normal for VA purposes, even considering that he had occupational and recreational noise exposure in addition to noise trauma in service.  

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had right ear hearing loss for VA purposes in service or thereafter.  

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his reduced hearing acuity in the right ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has a right ear hearing loss for VA compensation purposes.  His medical records since service made no reference to a past medical history of a problem/condition of right ear hearing loss, especially when he has been treated and lists other conditions.  

The presence of a current right ear hearing loss disability is paramount.  As this is lacking, the claim of entitlement to service connection for right ear hearing loss is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim for service connection for right ear hearing loss must be denied. 38 U.S.C.A. § 5107.  

As for service connection for left ear hearing loss, that claim also must fail.  

As previously stated, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

As an initial matter, the Board notes that the post-service November 2008 VA audiology examination results did reflect left ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.38.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to left ear hearing loss.  Accordingly, Shedden element (2) is satisfied as to the left ear hearing loss claim.  

A finding of a nexus between the Veteran's current left ear hearing loss disability and in-service noise exposure/acoustic trauma is still needed to satisfy Shedden element (3).  In this case, evidence of diagnosis of left ear hearing loss is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The only medical evidence related to the Veteran's left ear hearing loss is the November 2008 audiology examination.  In that report, the VA audiologist concluded in her report that left ear hearing loss was not the result of acoustic trauma incurred during military service.  The examiner reviewed the claim file and cited a complete rationale for her stated opinion, noting the absence of evidence of in-service findings of hearing loss on service discharge.  

Under these circumstances, the Board concludes that the VA audiologist's November 2008 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed left ear hearing loss was incurred as a result of in-service events, to include noise exposure and acoustic trauma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

Evidence of record also includes the Veteran's statements asserting continuity of left ear hearing loss symptomatology since discharge as well as a nexus between his claimed hearing loss and in-service noise exposure/acoustic trauma.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

In this case, the Veteran is competent to report symptoms such as hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds that the Veteran's reported history of hearing loss symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss began in service, his service discharge examination report was absent of any complaints or findings of hearing loss.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss until 2008, many years following his separation from active service in 1970.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2008, over 38 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Board also does not find his statement concerning the etiology of his hearing loss to be credible, as it is inconsistent with probative and objective medical evidence of record which showed that his hearing loss was not a result of events in service.  Therefore, continuity of hearing loss symptomatology or a causal relationship between the Veteran's claimed hearing loss and his active service has not been established, either through medical evidence or his statement. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

For the foregoing reasons, the claim for service connection for left ear hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.




Erectile Dysfunction

The Veteran claims that he has erectile dysfunction as a result of his service-connected diabetes mellitus, type II.  

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records are devoid of findings, treatment, or diagnosis for erectile dysfunction.  There is also no evidence establishing an etiological link between the Veteran's active service and any erectile dysfunction condition.  Indeed, the Veteran reports that erectile dysfunction had its onset as a result of his diabetes mellitus, II, in 2002 or 2003, which is 32 years post-service.  See Report of VA examination dated in November 2008.  Entitlement to service connection for erectile dysfunction on a direct basis (38 C.F.R. § 3.303) or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his April 2008 claim, he asserts that he has erectile dysfunction due to his service-connected diabetes mellitus, type II.  

In November 2008, the Veteran underwent a VA examination.  He related that he has had erectile dysfunction for 5 to 6 years.  He indicated that he did not have a sexual partner and he was not married.  However, he stated that he did not get an erection when he masturbated.  He stated that when he was able to achieve an erection, he was able to ejaculate.  He also related that he did not take medication for this condition.  Based on these findings, the examiner stated that it was likely that the Veteran had a partial erectile dysfunction that could not be related to diabetes mellitus, type II without resorting to speculation because of the time frame and the mild nature of his diabetes mellitus, type II.  

Recognition is given to the fact that the November 2008 examination was couched in speculative terms, and that such gives rise to questioning the adequacy of the opinion.  However, closer scrutiny shows that the examiner provided rationale as to why a more definitive could be rendered.  Specifically, he stated that the time frame and the mild nature of the Veteran's diabetes mellitus precluded him from providing an opinion that would be anything more than speculative.  The Board therefore finds this opinion adequate for rating purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In that regard, the speculative November 2008 opinion does not support the grant of service connection for erectile dysfunction as secondary to diabetes mellitus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.).

Based on the evidence of record, the claim for erectile dysfunction, secondary to the Veteran's service connected diabetes mellitus, type II,  must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with partial erectile dysfunction.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  

Turning to crucial Wallin element (3), the November 2008 VA examiner addressed the issue of medical nexus.  Specifically, he indicated that the Veteran had partial erectile dysfunction.  He also made it clear that based on the time period, and the fact that the Veteran's diabetes mellitus, type II was mild in nature, his partial erectile dysfunction was not secondary to his service-connected diabetes mellitus, type II.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced erectile dysfunction after his service-connected diabetes mellitus, type II started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because erectile dysfunction is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his erectile dysfunction are found to lack competency.

The Veteran's lay opinion is also is also outweighed by the negative VA November 2008 professional opinion.  That examination included a physical examination of the Veteran, a review of the record, and provided a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Thus, as a nexus between the Veteran's claimed erectile dysfunction condition and his service-connected diabetes mellitus, type II has not been established, either through medical evidence or his statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.  

For the foregoing reasons, the claims for service connection for erectile dysfunction must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, is denied.  





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


